Case 18-07762-JJG-11         Doc 26 Filed 10/15/18 EOD 10/15/18 14:48:02                    Pg 1 of 4
                            SO ORDERED: October 15, 2018.




                            ______________________________
                            Jeffrey J. Graham
                            United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 IN RE:                                                 )
                                                        )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                              )
 ASSOCIATION, INC. d/b/a FAYETTE                        )
 REGIONAL HEALTH SYSTEMS,                               )
      Debtor.                                           )
                                                        )


   INTERIM ORDER (I) PROHIBITING UTILITY COMPANIES FROM ALTERING,
                   REFUSING OR DISCONTINUING SERVICE,
(II) DEEMING UTILITIES ADEQUATELY ASSURED OF FUTURE PERFORMANCE,
    AND (IIII) ESTABLISHING PROCEDURES FOR DETERMINING ADEQUATE
                          ASSURANCE OF PAYMENT


       Upon the motion (“Motion”) of the Debtor for an order, pursuant to Bankruptcy Code §§

105 and 366: (i) prohibiting utilities from altering, refusing, or discontinuing service; (ii) deeming

utilities adequately assured of future performance; and (iii) establishing procedures for determining

adequate assurance of payment; and the Court having considered said Motion, having considered the

matters discussed at the first day hearing, and being otherwise duly advised in the premises hereby

FINDS that: 1) good and sufficient cause exists for granting the Motion; 2) the relief requested in the



                                                  1
Case 18-07762-JJG-11              Doc 26      Filed 10/15/18       EOD 10/15/18 14:48:02           Pg 2 of 4



Motion is appropriate in the context of this case and in the best interests of the Debtor and its estate,

creditors, and all other parties-in-interest; 3) the Adequate Assurance Procedures 1 comply with 11

U.S.C. § 366; 4) notice of the Motion was adequate and proper under the circumstances of this case;

and 5) no other or further notice need be given. As such, the Court hereby ORDERS, ADJUDGES

AND DECREES THAT:

          1.        The Motion is granted on an Interim basis as set for the herein;

          2.        The Debtor is hereby authorized and directed to establish a segregated Utility

Deposit Account in which the Debtor will deposit $131,060, representing 1 month of the estimated

aggregate Utility Company obligations of the Debtor.            Alternatively, upon written request to the

Debtor by a Utility Company, the Debtor shall pay to the Utility Company, the amount set forth on

the attached Exhibit A with respect to such Utility Company, to be held by the Utility Company as a

deposit.

          3.        The deposit(s) describe in the preceding paragraph shall be deemed to satisfy the

adequate assurance requirements of 11 U.S.C. § 366(b) (the “Proposed Adequate Assurance”).

          4.        The Utility Companies are prohibited from altering, refusing or discontinuing

services on account of any unpaid pre-petition charges and a Utility Company shall be deemed to have

adequate assurance of payment unless and until: (1) the Debtor, in its discretion, agrees to provide

additional adequate assurance; or (2) following a hearing requested and conducted pursuant to 11

U.S.C. § 366(c)(3), this Court enters an order requiring that additional assurance of payment be

provided.

          5.        The Debtor is permitted to file amendments to the Utility Service List attached to

the Motion as Exhibit A to add newly identified Utility Companies and this Utilities Order shall apply



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                       2
Case 18-07762-JJG-11             Doc 26     Filed 10/15/18       EOD 10/15/18 14:48:02        Pg 3 of 4



to any Utilities Companies added to the Utility Service List.

        6.          Nothing in the Motion or this Utility Order shall be deemed or constitute the post-

petition assumption or adoption of any agreement pursuant to 11 U.S.C. § 365.

        7.          The Debtor is authorized and empowered to take any and all action necessary to

implement the terms of the Motion and this Order.

        8.          The terms and conditions of this Utilities Order shall be immediately enforceable and

effective upon its entry.

        9.          This Court shall retain jurisdiction over all matters arising from or related to the

interpretation and implementation of this Order.

                    Final Hearing on this Motion shall take place at 10:00 AM. on the 30th day of

October, 2018, before Judge Jeffrey J. Graham, United States Bankruptcy Court, Birch Bayh Federal

Building and U.S. Courthouse, 46 E. Ohio Street, Room 311, Indianapolis, IN 46204. Any creditor

or other interested party having any objection to this Interim Order shall file a written objection with

the Clerk, United States Bankruptcy Court, 46 E. Ohio Street, Room 116, Indianapolis, Indiana 46204,

and serve it upon the Office of the United States Trustee, 101 W. Ohio Street, Indianapolis, IN 46204

(e-mail: ron.moore@usdoj.gov); and counsel for the Debtor, Wendy D. Brewer, Fultz Maddox

Dickens      PLC,    333    N.   Alabama     Street,   Ste.   350,   Indianapolis,   IN   46204   (e-mail:

wbrewer@fmdlegal.com) and Laura M. Brymer, Fultz Maddox Dickens PLC, 101 S. Fifth Street, 27th

Floor, Louisville, KY 40202 (email: lbrymer@fmdlegal.com), not later than three (3) business days

prior to the Final Hearing.

                                                   ###




                                                       3
         Case 18-07762-JJG-11              Doc 26      Filed 10/15/18      EOD 10/15/18 14:48:02               Pg 4 of 4



                                                                                                                   Estimated
          Provider                             Address                       Nature        Deposit    Current     Monthly Bill
        Duke Energy          PO Box 1326, Charlotte, NC 28201-1326           Electric         0          No          $71,000
           Frontier          PO Box 740407, Cincinnati, OH 45274-0407     Phone/Internet      0          No           $9,500
      Verizon Business       PO Box 15043, Albany, NY 12212-5043          Phone/Internet      0          No           $2,300
        Windstream           PO Box 9001013, Louisville, KY 40290-1013    Phone/Internet      0          No           $5,000
        CIMA Energy          PO Box 677013, Dallas, TX 75267-7013              Gas            0          Yes          $8,700
          Metronet           PO Box 630456, Cincinnati, OH 45263-0546     Phone/Internet      0          Yes         $15,500
     MCI Comm Service        PO Box 15043, Albany, NY 12212-5043          Phone/Internet      0          No            $300
       AT&T Business         PO Box 105068, Atlanta, GA 30348-5068        Phone/Internet      0          No             $85
            AT&T             PO Box 5080, Carol Stream, IL 60197-5080     Phone/Internet      0          No             $60
      Verizon Wireless       PO Box 25505, Lehigh Valley, PA 18002-5505   Phone/Internet      0          Yes           $215
  Ohio Valley Gas Company    PO Box 445, Connersville, IN 47331                Gas            0          No           $7,500
    Connersville Utilities   PO Box 325, Connersville, IN 47331               Water           0          No           $9,500
        Century Link         PO Box 52187, Phoenix, AZ 85072-2187         Phone/Internet      0          No            $200
          Spok, Inc.         PO Box 660324, Dallas, TX 75266-0324         Phone/Internet      0          No           $1,200




In re: Fayette Memorial Hospital Association, Inc.            EXHIBIT A                              Utility Companies Service List
